 1    KENNETH H. WINE(#142385)
      Hallinan & Wine
 2    345 Franklin Street
      San Francisco, CA 94102
 3    Telephone: (415) 621-2400
      Facsimile: (415) 575-9930
 4    email: kenwine@hotmail.com

 5    Counsel for ARTRELLE FRAGHER

 6

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9

10
      UNITED STATES OF AMERICA,                                   )   CR-18-517 CRB
11                                                                )
                                     Plaintiff,                   )   STIPULATION TO CONTINUE
12                                                                )   STATUS DATE AND
                v.                                                )   [PROPOSED] ORDER
13                                                                )
      ARTRELLE FRAGHER,                                           )
14                                                                )
                                   Defendant.                     )
15                                                                )

16                   I, Kenneth H. Wine, declare:

17                   1.     On April 8, 2019 I was appointed to represent Artrelle Fragher in place of the public

18    defender. I have worked diligently to meet with the client and to review the discovery.

19                   2.     There are a number of investigation issues that have arisen, and which require my

20    effort prior to resolution or setting the case for trial.

21                   3.     The parties are requesting that the pending status conference be continued for five

22    weeks.

23                   4.     The parties agree that this time is excludable from the Speedy Trial Act for effective

24    preparation of counsel under 18 U.S.C. 3161(h)(7)(B)(iv).

25                   5.     The parties are requesting the case be set for a status on June 19, 2019.

26


     STIP/ORDER CONTINUANCE
 1

 2    DATED: May 7, 2019                                 /s/ Kenneth Wine
                                                         Kenneth H. Wine, Esq.
 3                                                       Attorney for Defendant
                                                         ARTRELLE FRAGHER
 4

 5    DATED: May 7, 2019                                 /s/ Nicholas Walsh, AUSA
                                                         Nicholas Walsh, AUSA
 6                                                       Attorney for Plaintiff
                                                         UNITED STATES
 7

 8

 9                                                  ORDER

10                 UPON STIPULATION OF THE PARTIES, AND GOOD CAUSE APPEARING:

11                 It is hereby ordered that Defendant Artrelle Fragher’s Status Conference be continued from

12    May 10, 2019 to June 19, 2019 at 1:30 p.m., and that time will be excluded under 18 U.S.C.

13    3161(h)(7)(B)(iv) for effective preparation of counsel.

14

15

16                9 2019
      DATED: May ___,                                    _________________________
                                                         HON. CHARLES R. BREYER
17                                                       U.S. DISTRICT COURT

18

19

20

21

22

23

24

25

26


     STIP/ORDER CONTINUANCE                             2
